Title: From George Washington to John Hancock, 29 September 1777
From: Washington, George
To: Hancock, John



Sir
Camp Pennybackers Mill [Pa.] 29th Sepr 1777.

I have the honor of yours of the 26th inclosing letters for Comodore Hazelwood and Capt. Alexander which I have forwarded to them. Lt Colo. Smith must have arrived at Fort Mifflin two days ago, as I heard from him at Ancocus Creek in the Jerseys. Colo. Nichola was in the Fort with about 60 of his Regt of Invalids and two Companies of Artillery of thirty each, and I advised him to withdraw what force was at Billingsport and to remove the few stores from thence to Fort Mifflin. He intended to call upon Govr Livingston for a reinforcement of Jersey Militia.
Genl Smallwood joined me Yesterday with the Maryland Militia but much reduced by desertion, I question whether they will exceed one thousand rank and file. Genl Forman will fall in with the Army to day with between eight and nine hundred Militia and Continental troops from Jersey, there are but few of the latter, being only small detatchments picked up on his march. I shall move the Army four or five Miles lower down to day, from whence we may reconnoitre and fix upon a proper Situation, at such distance from the Enemy, as will enable us to make an attack should we see a proper opening, or stand upon the defensive till we obtain further reinforcements. This was the opinion of a majority of a Council of General Officers which I called yesterday.
I congratulate you upon the success of our Arms to the Northward, and if some accident does not put them out of their present train, I think we may count upon the total ruin of Burgoine. I have the Honor to be with great Respect Sir Yr most obt Servt

Go: Washington

